Citation Nr: 0709739	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-32 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to increased compensation for a right knee 
disorder, currently assigned a 20 percent rating for 
subluxation of the right knee and a 10 percent rating for 
degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased ratings for his right and left 
knee disabilities.  A statement of the case regarding the 
knees was sent to the veteran in August 2003.  In May 2004 
additional pertinent VA medical treatment records regarding 
the knees were obtained by the RO.  However, a supplemental 
statement of the case showing consideration of this pertinent 
evidence was not issued.  These pertinent VA medical records 
must be reviewed by the RO, and the RO must issue a 
supplemental statement of the case showing consideration of 
this evidence, prior to Board review of the veteran's 
bilateral knee claims.  38 C.F.R. § 19.31 (2006).

Following a review of the 2003 VA examination, the Board 
concludes that the report is not adequate for rating 
purposes.  The veteran should therefore be scheduled for 
another VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his claims.  The June 2003 notice letter does not refer to 
the veteran's right knee claims and it does not include a 
description of the information and evidence necessary to 
substantiate his claim for an increased rating for left knee 
degenerative joint disease. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
right knee increased rating claims and 
his left knee increased rating claim, and 
to include notice that he should submit 
any pertinent evidence in his possession.  
This letter should also provide as an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records for 
the right and left knee dated from May 
2004 to present.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's knees.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The 
examiner should provide a description of 
the degree of instability/subluxation 
present in each knee (i.e. whether it is 
slight, moderate or severe).  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the knees without pain and 
the range of motion of each knee 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of either knee on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the August 2003 
statement of the case, and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



